This is a companion case to that of Ernest Lynn v. State ofIndiana, ante 393, from the Vanderburgh circuit court, and decided by this court on the 28th day of December, 1934.
Maveety and Lynn and four other persons were charged, by the same affidavit in two counts, with a conspiracy to commit the felony of perjury, and perjury.
The same identical questions were presented in the assignment of errors in the Lynn case as are presented in the instant case, and upon the authority of the case of Lynn v. State, supra,
the judgment in this case is reversed.
Judgment reversed.
 *Page 1